Citation Nr: 0732207	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-31 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disability (body rash), to include as due to exposure to 
Agent Orange. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel




INTRODUCTION

The veteran had active service from January 1964 until 
December 1966.  He served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 C.F.R. § 3.156 
(2007).  In these situations, VA must notify the claimant of 
the evidence and information needed to reopen the claim.  
Following the decision in Kent v. Nicholson, 20 Vet. App 1 
(2006), notices for reopening claims must meet higher 
standards.  The Secretary now must provide the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  Specifically, in Kent, the Court stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  

In this case, the veteran's original claim for service 
connection for a body rash due to Agent Orange exposure was 
denied by an August 1983 rating decision.  In that decision, 
the RO found that the veteran's skin condition, diagnosed as 
tinea corporis, was a "separate entity not related to 
service or to any Agent Orange exposure."  The veteran was 
informed of his appellate rights, but did not appeal the 
rating decision and it became final.  38 U.S.C.A. § 7105(c).  
The veteran then filed an additional claim in March 2004.  A 
review of the claims file reveals that, in light of the Kent 
decision, the VA did not fulfill its obligation to notify the 
veteran of the evidence and information needed to reopen the 
claim.  The VCAA notification letter sent to the claimant 
from the RO in March 2004 is insufficient.  Although the 
letter informed the veteran that new and material evidence 
could be submitted to reopen the claim and indicated what 
type of evidence would qualify as "new" and "material" 
evidence, he was not specifically informed of what evidence 
would be necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  Therefore, the Board finds that the 
issue must be remanded for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and recent case law.

The VCAA requires VA to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by VA.  38 U.S.C.A. § 5103A (West 
2002).  This duty to assist includes the requirement that VA 
make reasonable efforts to acquire relevant records that the 
claimant adequately identifies and authorizes VA to obtain.  
Following a review of the claims file, the Board finds that 
further development is required under the VCAA regarding the 
veteran's claim for entitlement to service connection.

In his formal claim, VA Form 21-526, submitted in March 2004, 
the veteran relays that he was treated for a body rash from 
1981 to 1985 at the VA Outpatient Clinic in Baton Rouge, 
Louisiana.  While a March 2004 VCAA letter from the RO to the 
claimant maintained that the RO had requested copies of 
treatment records from the facility for hearing loss, there 
is no evidence in the record that VA had made any attempt to 
retrieve records relating to a body rash prior to the June 
2004 rating decision.  Following the negative rating decision 
of June 2004, the veteran submitted an Authorization and 
Consent to Release Information for the VA Outpatient Clinic 
in Baton Rouge, and the RO requested these records from the 
VAMC in New Orleans, Louisiana.  The New Orleans facility 
submitted that they had no medical records for the veteran.  
To refute that assertion, the veteran submitted a 
prescription label, wherein he was prescribed hydrocordisone 
cream from a physician at the Baton Rouge VA Outpatient 
Clinic.  This prescription gives weight to the veteran's 
contention that he was treated at the facility.  As such 
records may assist the veteran in substantiating his claim 
for service connection, the Board finds that an effort should 
be made to obtain them. 

A decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant has 
not been provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date in the event of award of any benefit sought on appeal.  
As such matters are involved in the present appeal, the 
veteran must be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
including an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.

The Board also notes that nothing in the veteran's claims 
file verifies the dates of his service in the Republic of 
Vietnam.  In this regard, the veteran's service personnel 
records have not been requested.  In a claim which is based 
on exposure to Agent Orange, VA must verify that the veteran 
fits the framework of those exposed to the herbicide.  The 
Board finds, therefore, that an effort should be made to 
confirm the veteran's dates of service in the Republic of 
Vietnam. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice under 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 
3.159(b) that includes an explanation of 
the information or evidence needed to 
reopen the previously denied claim for 
service connection for a skin disability 
(body rash) due to exposure to Agent 
Orange, as outlined by the Court in Kent 
v. Nicholson, 20 Vet. App 1 (2006).  
Specifically, the veteran should be 
informed of what evidence would be 
necessary to substantiate the elements 
required to establish service connection 
for skin disability (body rash) due to 
Agent Orange exposure that were found 
insufficient in the previous final denial 
of record.

This corrective VCAA notice should also 
include an explanation as to the 
information and evidence needed to 
establish both a disability rating and an 
effective date in the event service 
connection for the disability at issue is 
awarded, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After securing any necessary 
authorization or medical releases, 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from the VA 
Outpatient Clinic in Baton Rouge, 
Louisiana.  Specifically, the veteran 
conveyed that he was treated at this 
facility for a body rash from 1981 
through 1985.  

3.  Request the veteran's service 
personnel records from the National 
Personnel Records Center (NPRC), to 
include verification of the veteran's 
dates of service in the Republic of 
Vietnam. 

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claim 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



